UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6004


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY ALLEN QUINN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:01-cr-00089-LMB-1)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony   Allen  Quinn,  Appellant  Pro   Se.     William  Neil
Hammerstrom, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Allen    Quinn       appeals    the   district     court’s

orders denying his motion to compel the Government to file a

Fed. R. Crim. 35(b) motion and his motion for reconsideration.

We   have   reviewed   the     record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Quinn, No. 1:01-cr-00089-LMB-1 (E.D.

Va. Oct. 18, 2011; filed Nov. 21, 2011 & entered Nov. 22, 2011).

We   dispense   with   oral    argument      because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2